                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Paul Izor                                                    19cv01057JSC
                                                     )   Case No: _______________
                                                                             HSG
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Abacus Data Systems Inc.                        )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Avi R. Kaufman                        , an active member in good standing of the bar of
 9    Florida                      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Paul Izor                          in the
                                                                David S. Ratner
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    400 NW 26th Street                                  33 Julianne Court
14    Miami, FL 33127                                     Walnut Creek, CA 94595
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (305) 469-5881                                      (917) 900-2868
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    Kaufman@kaufmanpa.com                               David@davidratnerlawfirm.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 84382        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 04/04/19                                               Avi R. Kaufman
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Avi R. Kaufman                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/9/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
AO 136 (Rev. 10/13) Certificate of Good Standing




                                   UNITED STATES DISTRICT COURT
                                                           for the
                                              Southern District of Florida


                                         CERTIFICATE OF GOOD STANDING




                                                      Clerk of the United States District Court
              I,     Angela E. Noble,                 for the Southern District of Florida,


do hereby certify that Avi Robert Kaufman, Florida Bar # 84382, was duly admitted to practice in

this Court on May 18, 2011, and is in good standing as a member of the Bar of this Court.

             Dated at: Miami, Florida on March 30, 2019.
